Citation Nr: 1135058	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued a noncompensable disability rating for the Veteran's left ear hearing loss, and granted service connection for right ear hearing loss, and assigned a noncompensable disability rating.  Thereafter, the Veteran was sent an April 2006 statement of the case by the RO in St. Petersburg, Florida.  Additionally, the RO in St. Petersburg, Florida issued a rating decision in February 2006, which continued a 50 percent disability rating for the Veteran's PTSD, and denied entitlement to a TDIU.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Veteran's claims were first reviewed by the Board in July 2008, at which time the claim for an increased disability rating in excess of 50 percent for PTSD was denied, and the claims of a compensable rating for bilateral hearing loss and a TDIU were remanded.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for an increased rating for PTSD.  The Court issued a March 2009 Order vacating the July 2008 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In August 2009, the Board remanded the case for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of a compensable rating for bilateral hearing loss, an increased rating for PTSD, and a TDIU. 

A. Bilateral Hearing Loss

The Board finds that a remand is necessary to obtain any outstanding private treatment records with respect to the Veteran's claim of a compensable rating for bilateral hearing loss.  In June 2011, the Veteran submitted an authorization and consent to release information form for the First Coast Hearing Clinic.  In a statement that accompanied the form, the Veteran reported that there were outstanding medical records that showed further treatment for his bilateral hearing loss.  As these treatment records may contain information pertinent to his claim for a compensable rating for bilateral hearing loss, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

B. PTSD

Additionally, the Board notes that a remand is also necessary to obtain any outstanding VA treatment records.  The June 2010 Supplemental Statement of the Case (SSOC) cited to a May 2010 VA psychiatry note that reported that the Veteran's inability to work was a major contributor to higher levels of stress and that he was no longer gainfully employable due to his service connected disabilities.  However, these current VA psychiatric treatment records do not appear to be associated with the claims file.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

C. TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).

Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of all of his service-connected disabilities on his unemployability.  Although May 2010 and August 2010 VA examiners have stated that the Veteran's bilateral hearing loss and PTSD have not rendered him unemployable, an opinion as to the impact of all of the Veteran's service connected disabilities on his employability has not be rendered.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Specifically, the examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any available outstanding VA treatment records.  Any response received should be memorialized in the Veteran's claims file.  Additionally, the AMC/RO should request copies of any treatment records from any private medical providers, to include First Coast Hearing Clinic, who have treated the Veteran for his bilateral hearing loss.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) The Veteran should be scheduled for a VA examination to determine the impact of his service-connected disabilities on his unemployability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should state whether the Veteran's service-connected disabilities (i.e., PTSD, frostbite residuals of the right and left lower extremities, lumbosacral strain, right knee tendonitis and degenerative joint disease, tinnitus, patellofemoral syndrome of the left knee with generative joint disease, residuals of a left foot fracture, bilateral hearing loss, hemorrhoids, and dyshidrosis) render him unable to secure or follow a substantially gainful occupation.  The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim(s) is denied, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


